Fourth Court of Appeals
                               San Antonio, Texas
                                     April 18, 2013

                                  No. 04-13-00013-CV

                              CITY OF SAN ANTONIO,
                                     Appellant

                                            v.

    GREATER SAN ANTONIO BUILDERS ASSOCIATION and Indian Springs LTD.,
                             Appellees

                From the 37th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-19727
                  Honorable David A. Berchelmann, Jr., Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED.      The
appellant’s brief is due on May 2, 2013.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of April, 2013.


                                                 ____________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court
                                         MINUTES
                                      Court of Appeals
                               Fourth Court of Appeals District
                                     San Antonio, Texas

                                        April 18, 2013

                                    No. 04-13-00013-CV

                                CITY OF SAN ANTONIO,
                                       Appellant

                                              v.

    GREATER SAN ANTONIO BUILDERS ASSOCIATION and Indian Springs LTD.,
                             Appellees

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-19727
                    Honorable David A. Berchelmann, Jr., Judge Presiding


                                        ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED.               The
appellant’s brief is due on May 2, 2013.

                                                   /s/ Rebeca C. Martinez
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of April, 2013.


                                                   /s/ Keith E. Hottle
                                                   Keith E. Hottle
                                                   Clerk of Court




ENTERED THIS 18TH DAY OF April, 2013.


                                                                         VOL. _____ PAGE _______